DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Bojuan Deng on September 7, 2021.

The application has been amended as follows: 
At line 5 of claim 1, after “carrier”, ---comprising sodium acetate trihydrate--- was inserted.

At line 3 of claim 2, [hydroxyethyl cellulose, poly(ethylene oxide),] was deleted.

Claim 3 was cancelled.

At line 1 of claim 19, after “composition”, ---according to claim 1--- was inserted.

At line 3 of claim 19, the first two instances of [a] were replaced with ---said---.


Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the Somerville Roberts reference cited in the attached PTO-892. It motivates formulation of compositions as presently recited in claim 1, with the exception that sodium acetate is disclosed, not sodium acetate trihydrate. While sodium acetate may arguably be a substitute for sodium acetate trihydrate, the presently recited vapor pressure limitations exclude that possibility.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOHN R HARDEE/Primary Examiner
Art Unit 1761